Case 1:20-cv-01589-JFB-CJB Document 90 Filed 03/26/21 Page 1 of 6 PageID #: 862




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                                  )
 ASTELLAS PHARMA INC., et al.,                    )
                                                  )
                  Plaintiffs,                     )
                                                  )
         v.                                       )
                                                  )     C.A. No. 20-1589-JFB-CJB
 SANDOZ INC., et al.,                             )
                                                  )
                   Defendants.                    )
                                                  )
                                                  )

                                    NOTICE OF SERVICE

        The undersigned counsel certifies that true and correct copies of the Plaintiffs’ Initial

Disclosures Identifying Defendants’ Accused Products and Plaintiffs’ Asserted Patent were

caused to be served on March 26, 2021 on the following counsel in the manner indicated:



                                         VIA EMAIL:

                                Dominick T. Gattuso
                                Elizabeth A. DeFelice
                       HEYMAN ENERIO GATTUSO & HIRZEL LLP
                            300 Delaware Ave., Suite 200
                               Wilmington, DE 19801
                                Tel.: (302) 472-7300
                                 dgattuso@hegh.law
                                 edefelice@hegh.law




ME1 36133568v.1
Case 1:20-cv-01589-JFB-CJB Document 90 Filed 03/26/21 Page 2 of 6 PageID #: 863




                               William A. Rakoczy
                               Deanne M. Mazzochi
                              Rachel Pernic Waldron
                                 Kevin P. Burke
                    RAKOCZY MOLINO MAZZOCHI SIWIK LLP
                         6 West Hubbard Street, Suite 500
                              Chicago, Illinois 60654
                            wrakoczy@rmmslegal.com
                           dmazzochi@rmmslegal.com
                         rpernicwaldron@rmmslegal.com
                             kburke@rmmslegal.com

                           Attorneys for Defendant Sandoz Inc.

                                   John M. Seaman
                               Christopher F. Cannataro
                             ABRAMS & BAYLISS LLP
                            20 Montchanin Road, Suite 200
                                Wilmington, DE 19807
                                    (302) 778-1000
                                 Fax: (302) 573-3501
                             seaman@abramsbayliss.com
                            cannataro@abramsbayliss.com

                               Deepro R. Mukerjee
                              Lance A. Soderstrom
                        KATTEN MUCHIN ROSENMAN LLP
                              575 Madison Avenue
                            New York, NY 10022-2585
                                 (212) 940-8800

                                 Joseph M. Janusz
                        KATTEN MUCHIN ROSENMAN LLP
                         550 South Tryon Street, Suite 2900
                             Charlotte, NC 28202-4213
                                  (704) 444-2000

                                Jillian M. Schurr
                        KATTEN MUCHIN ROSENMAN LLP
                             525 West Monroe Street
                             Chicago, IL 60661-3693
                                 (312) 902-5200

                  Attorneys for Defendants Apotex Corp. and Apotex Inc.



                                           -2-
ME1 36133568v.1
Case 1:20-cv-01589-JFB-CJB Document 90 Filed 03/26/21 Page 3 of 6 PageID #: 864




                                          John W. Shaw
                                         Karen E. Keller
                                        Andrew E. Russell
                                      SHAW KELLER LLP
                               1105 North Market Street, 12th Floor
                                     Wilmington, DE 19801
                                         (302) 298-0700
                                     jshaw@shawkeller.com
                                    kkeller@shawkeller.com
                                    arussell@shawkeller.com

                                     George C. Lombardi
                                        Michael Nutter
                                     Samantha M. Lerner
                                       Jason Z. Pesick
                                  WINSTON & STRAWN LLP
                                     35 W. Wacker Drive
                                      Chicago, IL 60657
                                       (312) 558-5600

      Attorneys for Defendants Actavis Elizabeth LLC and Teva Pharmaceuticals USA, Inc.

                                  Dominick T. Gattuso
                                  Elizabeth A. DeFelice
                         HEYMAN ENERIO GATTUSO & HIRZEL LLP
                              300 Delaware Ave., Suite 200
                                 Wilmington, DE 19801
                                  Tel.: (302) 472-7300
                                   dgattuso@hegh.law
                                   edefelice@hegh.law

                                        Brian Sodikoff
                                 Martin S. Masar III, Ph.D.
                                     Matthew M. Holub
                             KATTEN MUCHIN ROSENMAN LLP
                                    525 W. Monroe Street
                                   Chicago, Illinois 60661
                                     Tel: (312) 902-5200
                                 brian.sodikoff@katten.com
                                 martin.masar@katten.com
                                 matthew.holub@katten.com

             Attorneys for Defendants Sawai Pharmaceutical Co., Ltd., Sawai USA, Inc.




                                               -3-
ME1 36133568v.1
Case 1:20-cv-01589-JFB-CJB Document 90 Filed 03/26/21 Page 4 of 6 PageID #: 865




                                   Kenneth L. Dorsney
                                     Cortlan S. Hitch
                                 MORRIS JAMES LLP
                                  500 Delaware Avenue
                                        Suite 1500
                               Wilmington, DE 19899-2306
                                     (302) 888- 6855
                                   Fax: (302) 571-1750
                               kdorsney@morrisjames.com
                                chitch@morrisjames.com

                                  Dennies Varughese
                                    Sasha S. Rao
                        STERNE, KESSLER, GOLDSTEIN & FOX
                                1100 New York Ave.,
                                Washington, DC 20005
                                   (202) 371-2600
                            dvarughese@sternekessler.com
                               srao@sternekessler.com

  Attorneys for Defendants Aurobindo Pharma Ltd., Aurobindo Pharma USA, Inc., and Aurolife
                                        Pharma LLC

                                    Stamatios Stamoulis
                            STAMOULIS & WEINBLATT LLC
                               800 N. West Street, 3rd Floor
                                  Wilmington, DE 19801
                                      (302) 999-1540
                                 stamoulis@swdelaw.com

                                     Shashank Upadhye
                                         Yixin Tang
                                         Brent Batzer
                                      Lindsay Eastman
                                  UPADHYE TANG LLP
                              135 S. LaSalle Street, Suite 1930
                                     Chicago, IL 60603
                                       (312) 327-3326
                                 shashank@ipfdalaw.com
                                   yixin@ipfdalaw.com
                                   brent@ipfdalaw.com
                                  lindsay@ipfdalaw.com

 Attorneys for Defendants Prinston Pharmaceutical Inc., Zhejiang Huahai Pharmaceutical Co.,
                     Ltd., Huahai US Inc., and Solco Healthcare US, LLC


                                             -4-
ME1 36133568v.1
Case 1:20-cv-01589-JFB-CJB Document 90 Filed 03/26/21 Page 5 of 6 PageID #: 866




                                 Pilar G. Kraman
                                 Beth A. Swadley
                    YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                  Rodney Square
                              1000 North King Street
                              Wilmington, DE 19801
                                 (302) 571-6600
                               bswadley@ycst.com
                               pkraman@ycst.com

                                     Michael J. Gaertner
                                    David B. Abramowitz
                                     Carolyn A. Blessing
                                       Emily L. Savas
                                     Jennifer M. Coronel
                                     Smitha B. Uthaman
                                    LOCKE LORD LLP
                                          111 South
                                        Wacker Drive
                                      Chicago, IL 60606
                                       (312) 443-0700

         Attorneys for Zydus Pharmaceuticals (USA), Inc. and Cadila Healthcare Limited

                                    John C. Phillips , Jr.
                                      David A. Bilson
                                      Megan C. Haney
                          PHILLIPS, MCLAUGHLIN & HALL, P.A.
                                     1200 N. Broom St
                                  Wilmington, DE 19806
                                      (302) 655-4200
                                    jcp@pgmhlaw.com
                                   dab@pmhdelaw.com
                                    mch@pgmhlaw.com

                                  William R. Zimmerman
                                       Andrea Cheek
                              Payne McQueen Montgomery
                        KNOBBE, MARTENS, OLSON & BEAR, LLP
                          1717 Pennsylvania Ave. N.W., Ste. 900
                                 Washington, D.C. 20006
                                      (202) 640-6400
                              Bill.zimmerman@knobbe.com
                               Andrea.cheek@knobbe.com
                            Mack.montgomery@knobbe.com


                                              -5-
ME1 36133568v.1
Case 1:20-cv-01589-JFB-CJB Document 90 Filed 03/26/21 Page 6 of 6 PageID #: 867




                                 Carol Pitzel Cruz
                     KNOBBE, MARTENS, OLSON & BEAR, LLP
                          925 Fourth Avenue, Ste. 2500
                                Seattle, WA 98104
                                  (206) 405-2000
                          Carol.pitzel.cruz@knobbe.com

                  Attorneys for Lupin Ltd. and Lupin Pharmaceuticals, Inc.



 Dated: March 26, 2021                            MCCARTER & ENGLISH, LLP

                                                  /s/ Daniel M. Silver
                                                  Daniel M. Silver (#4758)
                                                  Alexandra M. Joyce (#6423)
 OF COUNSEL:                                      Renaissance Centre
                                                  405 N. King Street, 8th Floor
 Simon D. Roberts                                 Wilmington, Delaware 19801
 Jason A. Leonard                                 (302) 984-6300
 Nitya Anand                                      dsilver@mccarter.com
 Chika S. Seidel                                  ajoyce@mccarter.com
 Vincent Li
 HOGAN LOVELLS US LLP
 390 Madison Avenue                               Attorneys for Plaintiffs Astellas Pharma Inc.,
 New York, NY 10017                               Astellas Ireland Co., Ltd., and Astellas
 (212) 918-3000                                   Pharma Global Development, Inc.
 simon.roberts@hoganlovells.com
 jason.leonard@hoganlovells.com
 nitya.anand@hoganlovells.com
 chika.seidel@hoganlovells.com
 vincent.li@hoganlovells.com

 Celine Jimenez Crowson
 HOGAN LOVELLS US LLP
 Columbia Square
 555 Thirteenth Street, NW
 Washington, D.C. 20004
 (202) 637-5600
 celine.crowson@hoganlovells.com




                                            -6-
ME1 36133568v.1
